ORIGINAL                                         06/28/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 22-0004

                                        PR 22-0004                                .
                                                                        JUN 2 8 2022
                                                                      Bovv,m
                                                                    Clerk of Supreme Court
                                                                       State of Kflontana

 IN RE THE PETITION OF
                                                                     ORDER
 MITCHELL LIVINGSTON JOHN WERBELL V




       Mitchell Livingston John WerBell V has petitioned this Court for adrnission to
active status in the State Bar of Montana after having been on inactive status since
September 2020.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that Petitioner has shown that Petitioner's occupation
during inactive status is sufficient to warrant adrnission to active status without being
required to make up continuing legal education requirernents for the tirne Petitioner was
on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this2 -- Vec 3TOf June, 2022.


                                                 For the Court,



                                                 By
                                                                  Chief Justice